Prentis, J.,
concurring in the result:
Even if the fourth clause of the will, instead of using the word “managed,” had used the same language as that employed in the second and third clauses, and had specifically devised the property (subject to the defeasible fee) to the trustee for the benefit of Virginia A. Barham and at her death to be divided between her surviving children and the descendants of those deceased, taking per stirpes, still the same result would follow. George P. Barham’s interest *474would then have been contingent upon his survival of his mother. As, however, his mother died first, his interest accrued upon her death; his children and heirs at law are bound by his deed; and his interest belongs to the appellee who claims thereunder.

Reversed and. remanded.